DETAILED ACTION
This action is pursuant to the claims filed on August 10, 2022. Claims 18-22, 25-26 and 29 are pending. Claims 1-17, 23-24, 27-28 and 30-37 are cancelled. A final action on the merits of claims 18-22, 25-26 and 29 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Sullivan (U.S. PGPub. No. 2007/0106289).
In regards to independent claim 18, O’Sullivan discloses a method of monitoring, managing, and protecting esophageal tissue during an ablation of a heart tissue, the method comprising:
delivering, by an ablation system, an ablation energy to a heart tissue of a patient via an ablation catheter ([0032]: ‘HC’ in Fig. 1 is inserted into a patient’s heart; [0040]: the heart catheter HC is adapted for ablation);
generating, via a first electrode in contact with an esophageal wall of a patient and a second electrode in contact with an atrial wall of the patient, an electrical signal indicative of at least one of a voltage differential between the first and second electrodes or a current flowing between the first and second electrodes ([0029] & [0032] the tip electrode 40 of the HC catheter is configured to transmit a proximity signal to the esophagus catheter EC; [0041]: the electrical signal indicative of the proximity between the HC and EC catheters include an AC signal of 2 uAmps at 50KHz transmitted between the tip electrode 40 of HC through the posterior wall of the left atrium and the superior wall of the esophagus to the electrode 70 on the EC catheter);
processing the electrical signal, by an electronic control system, to determine an electrical characteristics of a tissue disposed between the first and second electrodes ([0039]-[0041]: the SPU 34 receives and processes signals detected by electrodes 70 of the EC and the electrodes on the HC to determine the impedance of the tissue disposed therebetween); and
in response to the electrical characteristic of the tissue approaching or exceeding a predetermined threshold selected for protection of the tissue during the ablation of the heart tissue, generating an output, by the electronic control system, configured to at least one of communicate an alarm indicating that the electrical characteristic of the tissue is approaching or has exceeded the predetermined threshold or control operation of the ablation system to reduce a rate of delivery of the ablation energy or stop delivery of the ablation energy ([0042], [0066]: the impedance reaches a threshold, the SPU triggers a visual and/or audio signal to the user via the outputs 45 and/or 47, thus meeting claim 21). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’ Sullivan as applied to claim 18 above, and further in view of Werneth (U.S. PGPub. No. 2006/0106375).
In regards to claim 19 and 20, O’Sullivan discloses the invention substantially as claimed in claim 18 and discussed above. However, O’Sullivan is silent as to reduce the rate of delivery of the ablation energy or stop the delivery of the ablation energy once the output reaches the predetermined threshold.
Werneth teaches a similar system as that of O’Sullivan comprising an esophageal probe (esophageal probe 300 in Fig. 1) and an ablation catheter (100). Werneth further teaches determining the distance between the ablation catheter and the esophageal probe and modifying and/or stopping ablation energy once the system determines that the catheter and the probe are in close proximity ([0061]-[0063], [0109], [0117]-[0120], [0122]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to automate the electronic control system to adjust and/or terminate energy delivery once the system determines that the catheter and the probe are in close proximity to prevent unnecessary tissue damage to the esophagus ([006], [0063], [0072], [0084], [0086]). Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
In regards to claim 25, O’Sullivan discloses the invention substantially as claimed in claim 18 and discussed above. However, O’Sullivan fails to disclose that the esophageal catheter comprises inflatable balloon.
Werneth teaches providing a balloon on an esophageal catheter (balloon 305 in esophageal probe 300 in Fig. 1) such that the esophageal catheter is aligned with and faces the posterior wall of the atrium. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the esophageal catheter of O’Sullivan and incorporate an inflatable balloon as taught by Werneth as doing so aids in aligning and centering the esophageal catheter along the esophagus while facing the posterior wall of the atrium.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’ Sullivan and Werneth as applied to claim 25/18 above, and further in view of Bencini (U.S. PGPub. No. 2010/0204691).
In regards to claim 26, O’ Sullivan/Werneth combination discloses the invention substantially as claimed in claim 25/18 and discussed above. However, O’ Sullivan/Werneth combination fails to disclose wherein the balloon comprises a plurality of independently inflatable segments, and wherein each of the plurality of independently inflatable segments contains a different fluid. 
Bencini teaches a probe comprising a balloon at its distal end (insulating chamber 62a,b in Fig. 4) having a plurality of segments (chambers 62a,b in Fig. 4). Bencini further teaches that the different segments of the balloon can be filled with different gas or fluids including air, nitrogen, water, saline solution, foam, polymer, or ceramic material ([0041], [0043]) depending upon the need (e.g. cooling the tissue adjacent to the balloon to prevent damage to the tissue or insulating the thermocouple or electrodes to provide a more accurate temperature), ([0030], [0032]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon of O’Sullivan/Werneth combination and provide a plurality of segments so that the plurality of segments can be independently inflated with different gas or fluids to provide different functions such as for cooling the adjacent tissue or insulate a portion of the balloon adjacent to non-target tissue ([0032]-[0033]). 
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’ Sullivan as applied to claim 22/18 above, and further in view of He et al. (hereinafter ‘He’, U.S. Pat. No. 6,423,057).
In regards to claim 22, O’Sullivan discloses the invention substantially as claimed in claim 18 and discussed above. However, O’Sullivan does not disclose the method step of predicting a subsurface temperature of the tissue via an equation in which the subsurface temperature is a function of electrical characteristics of the tissue determined via processing the electrical signal.
He teaches predicting a subsurface temperature of a tissue (Table 1 discloses that based upon impedance measures, one can estimate temperature of surface tissue, tissue below 2.5 and 5.0 mm; col. 9, ln. 25-39; col. 4, ln. 35-40; col. 6, ln. 61-65). Given that O’Sullivan already discloses monitoring impedance between the first and second electrodes, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further use the impedance to determine the subsurface temperature of the tissue based upon the equation or the relationship between the complex impedance measures and the temperature as taught by He, thereby arriving at the claimed invention. This method allows the temperature of tissue to be computed or estimated without a direct temperature measurement using a temperature sensor (col. 2, ln. 38-60; col. 3, ln. 22-35).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’ Sullivan and He as applied to claim 22/18 above, and further in view of Werneth.
In regards to claim 29, O’Sullivan/He combination discloses the invention substantially as claimed and discussed in claim 22/18 above. 
O’Sullivan/He combination further discloses providing a temperature sensor to measure ambient temperature ([0062]-[0063]). However, O’Sullivan/He combination does not disclose the ablation catheter comprising a thermal sensor via which a temperature of the atrial wall is measured, and wherein the equation via which the subsurface temperature of the tissue is predicted is further a function of the temperature of the atrial wall.
Werneth further teaches providing a temperature sensor on the esophageal catheter or the ablation catheter ([0012]) to set or modify the ablation energy parameters ([0009]). Given that He contemplates various parameters such as impedance, frequency, and phase angle to predict subsurface temperature of tissue and further regulate the applied ablation power (He, col. 7, ln. 18-53), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the equation of O’Sullivan/He combination and further incorporate information of the temperature of the atrial wall as taught by Werneth to regulate the applied ablation power. Monitoring multiple parameters affecting lesion formation to regulate applied ablation power allows for more accurate ablation process.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-22, 25-26, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/24/2022